BRUCE ALAN CROWN, as Trustee, and JOSEPH F. COYNE, as Trustee, Appellants,
v.
ROBERT C. SORGINI, as Personal Representative of the Estate of Beverly Jeanne Crown, Appellee.
Nos. 4D08-2415, 4D08-2416
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Peter J. Forman of Gutter Chaves Josepher Rubin Forman Fleisher, P.A., Boca Raton, for appellants.
James G. Pressly, Jr. of Pressly & Pressly, P.A., West Palm Beach, for appellee.
Per Curiam.
Affirmed.
Gross, C.J., Farmer and Ciklin, JJ., concur.
Not final until disposition of timely filed motion for rehearing.